Case: 21-2347    Document: 60     Page: 1   Filed: 08/05/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  STEPHEN THALER,
                   Plaintiff-Appellant

                             v.

  KATHERINE K. VIDAL, UNDER SECRETARY OF
  COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
   PATENT AND TRADEMARK OFFICE, UNITED
   STATES PATENT AND TRADEMARK OFFICE,
              Defendants-Appellees
             ______________________

                        2021-2347
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:20-cv-00903-LMB-
 TCB, Judge Leonie M. Brinkema.
                 ______________________

                 Decided: August 5, 2022
                 ______________________

    RYAN BENJAMIN ABBOTT, Brown, Neri, Smith & Khan,
 LLP, Los Angeles, CA, argued for plaintiff-appellant.

     DENNIS BARGHAAN, JR., Office of the United States At-
 torney for the Eastern District of Virginia, United States
 Department of Justice, Alexandria, VA, argued for defend-
 ants-appellees. Also represented by JESSICA D. ABER;
 FARHEENA YASMEEN RASHEED, PETER JOHN SAWERT,
Case: 21-2347      Document: 60    Page: 2    Filed: 08/05/2022




 2                                            THALER   v. VIDAL



 MEREDITH HOPE SCHOENFELD, Office of the Solicitor,
 United States Patent and Trademark Office, Alexandria,
 VA.

       MITCHELL APPER, Jerusalem, Israel, amicus curiae, pro
 se.
                   ______________________

  Before MOORE, Chief Judge, TARANTO and STARK, Circuit
                        Judges.
 STARK, Circuit Judge.
      This case presents the question of who, or what, can be
 an inventor. Specifically, we are asked to decide if an arti-
 ficial intelligence (AI) software system can be listed as the
 inventor on a patent application. At first, it might seem
 that resolving this issue would involve an abstract inquiry
 into the nature of invention or the rights, if any, of AI sys-
 tems. In fact, however, we do not need to ponder these met-
 aphysical matters. Instead, our task begins – and ends –
 with consideration of the applicable definition in the rele-
 vant statute.
      The United States Patent and Trademark Office (PTO)
 undertook the same analysis and concluded that the Patent
 Act defines “inventor” as limited to natural persons; that
 is, human beings. Accordingly, the PTO denied Stephen
 Thaler’s patent applications, which failed to list any hu-
 man as an inventor. Thaler challenged that conclusion in
 the U.S. District Court for the Eastern District of Virginia,
 which agreed with the PTO and granted it summary judg-
 ment. We, too, conclude that the Patent Act requires an
 “inventor” to be a natural person and, therefore, affirm.
                               I
    Thaler represents that he develops and runs AI sys-
 tems that generate patentable inventions. One such sys-
 tem is his “Device for the Autonomous Bootstrapping of
Case: 21-2347        Document: 60   Page: 3   Filed: 08/05/2022




 THALER   v. VIDAL                                          3



 Unified Science,” which Thaler calls “DABUS.” Thaler has
 described DABUS as “a collection of source code or pro-
 gramming and a software program.” Supp. App. at 781.
     In July 2019, Thaler sought patent protection for two
 of DABUS’ putative inventions by filing two patent appli-
 cations with the PTO: U.S. Application Nos. 16/524,350
 (teaching a “Neural Flame”) and 16/524,532 (teaching a
 “Fractal Container”). 1 He listed DABUS as the sole inven-
 tor on both applications. Thaler maintains that he did not
 contribute to the conception of these inventions and that
 any person having skill in the art could have taken
 DABUS’ output and reduced the ideas in the applications
 to practice. 2
      In lieu of an inventor’s last name, Thaler wrote on the
 applications that “the invention [was] generated by artifi-
 cial intelligence.” App. at 28, 69. He also attached several
 documents relevant to inventorship. First, to satisfy 35
 U.S.C. § 115’s requirement that inventors submit a sworn
 oath or declaration when applying for a patent, Thaler


    1     The administrative records for both applications
 are materially identical.
     2    While inventorship involves underlying questions
 of fact, see Dana-Farber Cancer Inst., Inc. v. Ono Pharm.
 Co., 964 F.3d 1365, 1370 (Fed. Cir. 2020), cert. denied, 141
 S. Ct. 2691 (2021), for purposes of this litigation the PTO
 has not challenged Thaler’s representations, see D. Ct. Dkt.
 No. 25, at 11. Accordingly, our analysis must be consistent
 with the undisputed facts in the administrative record,
 drawing inferences in favor of the non-moving party. See
 Safeguard Base Operations, LLC v. United States, 989 F.3d
 1326, 1349 (Fed. Cir. 2021) (discussing when it is appropri-
 ate to supplement administrative record and noting “[t]he
 focal point for judicial review should be the administrative
 record already in existence”) (quoting Camp v. Pitts, 411
 U.S. 138, 142 (1973)).
Case: 21-2347    Document: 60     Page: 4    Filed: 08/05/2022




 4                                           THALER   v. VIDAL



 submitted a statement on DABUS’ behalf. Second, Thaler
 provided a supplemental “Statement on Inventorship” ex-
 plaining that DABUS was “a particular type of connection-
 ist artificial intelligence” called a “Creativity Machine.”
 App. at 198-203, 483-88. Third, Thaler filed a document
 purporting to assign himself all of DABUS’ rights as an in-
 ventor.
      The PTO concluded both applications lacked a valid in-
 ventor and were, hence, incomplete. Accordingly, it sent
 Thaler a “Notice to File Missing Parts of Nonprovisional
 Application” for each application and requested that Tha-
 ler identify valid inventors. In response, Thaler petitioned
 the PTO director to vacate the Notices based on his State-
 ments of Inventorship. The PTO denied Thaler’s petitions
 on the ground that “a machine does not qualify as an in-
 ventor.” App. at 269-71, 548-50. Thaler sought reconsid-
 eration, which the PTO denied, explaining again that
 inventors on a patent application must be natural persons.
     Thaler then pursued judicial review of the PTO’s final
 decisions on his petitions, under the Administrative Proce-
 dure Act (APA). See 5 U.S.C. §§ 702-704, 706. 3 The parties
 agreed to have the District Court adjudicate the challenge
 based on the administrative record made before the PTO
 and filed cross-motions for summary judgment. After brief-
 ing and oral argument, the Court granted the PTO’s motion
 for summary judgment and denied Thaler’s request to re-
 instate his applications. The District Court concluded that
 an “inventor” under the Patent Act must be an “individual”




     3   The District Court had jurisdiction under 28 U.S.C.
 § 1331. See also 5 U.S.C. § 702 (“A person suffering legal
 wrong because of agency action, or adversely affected or ag-
 grieved by agency action within the meaning of a relevant
 statute, is entitled to judicial review thereof.”).
Case: 21-2347        Document: 60   Page: 5   Filed: 08/05/2022




 THALER   v. VIDAL                                           5



 and the plain meaning of “individual” as used in the statute
 is a natural person.
      Thaler appealed. We have jurisdiction under 28 U.S.C.
 § 1295. See Odyssey Logistics & Tech. Corp. v. Iancu, 959
 F.3d 1104, 1108 (Fed. Cir. 2020) (explaining that Federal
 Circuit has jurisdiction over appeals from district court de-
 cisions raising APA claims against PTO regarding pa-
 tents).
                               II
      We review grants of summary judgment according to
 the law of the regional circuit, in this case the Fourth Cir-
 cuit. See Supernus Pharms., Inc. v. Iancu, 913 F.3d 1351,
 1356 (Fed. Cir. 2019). In the Fourth Circuit, a district
 court’s grant of summary judgment is reviewed de novo.
 See id. (citing Gallagher v. Reliance Standard Life Ins. Co.,
 305 F.3d 264, 268 (4th Cir. 2002)). Challenges to PTO pe-
 tition decisions are governed by the APA and pertinent ad-
 ministrative law standards. Thus, we may set aside the
 judgment resulting from an administrative adjudication
 only if the agency’s decision is “arbitrary, capricious, an
 abuse of discretion, or otherwise not in accordance with
 law” or if the agency’s actions are “in excess of statutory
 jurisdiction, authority, or limitations.” 5 U.S.C. § 706.
 “Statutory interpretation is an issue of law that we review
 de novo.” Facebook, Inc. v. Windy City Innovations, LLC,
 973 F.3d 1321, 1330 (Fed. Cir. 2020).
                               A
     The sole issue on appeal is whether an AI software sys-
 tem can be an “inventor” under the Patent Act. In resolv-
 ing disputes of statutory interpretation, we “begin[] with
 the statutory text, and end[] there as well if the text is un-
 ambiguous.” BedRoc Ltd. v. United States, 541 U.S. 176,
 183 (2004). Here, there is no ambiguity: the Patent Act
 requires that inventors must be natural persons; that is,
 human beings.
Case: 21-2347     Document: 60      Page: 6     Filed: 08/05/2022




 6                                              THALER   v. VIDAL



      The Patent Act expressly provides that inventors are
 “individuals.” Since 2011, with the passage of the Leahy-
 Smith America Invents Act, the Patent Act has defined an
 “inventor” as “the individual or, if a joint invention, the in-
 dividuals collectively who invented or discovered the sub-
 ject matter of the invention.” 35 U.S.C. § 100(f) (emphasis
 added). The Act similarly defines “joint inventor” and
 “coinventor” as “any 1 of the individuals who invented or
 discovered the subject matter of a joint invention.” § 100(g)
 (emphasis added). In describing the statements required
 of an inventor when applying for a patent, the statute con-
 sistently refers to inventors and co-inventors as “individu-
 als.” See § 115.
     The Patent Act does not define “individual.” However,
 as the Supreme Court has explained, when used “[a]s a
 noun, ‘individual’ ordinarily means a human being, a per-
 son.” Mohamad v. Palestinian Auth., 566 U.S. 449, 454
 (2012) (internal alteration and quotation marks omitted).
 This is in accord with “how we use the word in everyday
 parlance”: “We say ‘the individual went to the store,’ ‘the
 individual left the room,’ and ‘the individual took the car,’
 each time referring unmistakably to a natural person.” Id.
 Dictionaries confirm that this is the common understand-
 ing of the word. See, e.g., Individual, Oxford English Dic-
 tionary (2022) (giving first definition of “individual” as “[a]
 single human being”); Individual, Dictionary.com (last vis-
 ited July 11, 2022), https://www.dictionary.com/browse/in-
 dividual (giving “a single human being, as distinguished
 from a group” as first definition for “individual”). So, too,
 does the Dictionary Act, which provides that legislative use
 of the words “person” and “whoever” broadly include (“un-
 less the context indicates otherwise”) “corporations, compa-
 nies, associations, firms, partnerships, societies, and joint
 stock companies, as well as individuals.” 1 U.S.C. § 1 (em-
 phasis added). “With the phrase ‘as well as,’ the definition
 marks ‘individual’ as distinct from the list of artificial enti-
 ties that precedes it,” showing that Congress understands
Case: 21-2347        Document: 60   Page: 7    Filed: 08/05/2022




 THALER   v. VIDAL                                            7



 “individual” to indicate natural persons unless otherwise
 noted. Mohamad, 566 U.S. at 454.
      Consequently, the Supreme Court has held that, when
 used in statutes, the word “individual” refers to human be-
 ings unless there is “some indication Congress intended” a
 different reading. Id. at 455 (emphasis omitted). 4 Nothing
 in the Patent Act indicates Congress intended to deviate
 from the default meaning. To the contrary, the rest of the
 Patent Act supports the conclusion that “individual” in the
 Act refers to human beings.
     For instance, the Act uses personal pronouns – “him-
 self” and “herself” – to refer to an “individual.” § 115(b)(2).
 It does not also use “itself,” which it would have done if
 Congress intended to permit non-human inventors. The
 Patent Act also requires inventors (unless deceased, inca-
 pacitated, or unavailable) to submit an oath or declaration.
 See, e.g., id. (requiring oath or declaration from inventor
 that “such individual believes himself or herself to be the
 original inventor or an original joint inventor of a claimed
 invention in the application”). While we do not decide
 whether an AI system can form beliefs, nothing in our rec-
 ord shows that one can, as reflected in the fact that Thaler
 submitted the requisite statements himself, purportedly on
 DABUS’ behalf.
     Thaler directs us to several provisions of the Patent Act
 as supposed support for his position that “inventor” should
 be broadly read to include AI software, but each fails to
 persuade. First, Thaler points to the use of “whoever” in



     4   While Mohamad interpreted a statute other than
 the Patent Act, the Court’s reasoning is directly applicable
 here. See generally Legal Def. Fund v. Dep’t of Agric., 933
 F.3d 1088, 1093-94 (9th Cir. 2019) (concluding that “indi-
 vidual” refers to human beings and not animals, based in
 part on Mohamad).
Case: 21-2347     Document: 60     Page: 8    Filed: 08/05/2022




 8                                            THALER   v. VIDAL



 35 U.S.C. §§ 101 and 271. Section 101 provides that “[w]ho-
 ever invents or discovers any new and useful process, ma-
 chine, manufacture, or composition of matter, or any new
 and useful improvement thereof, may obtain a patent
 therefor, subject to the conditions and requirements of this
 title.” As this very section makes clear, however, patents
 must satisfy the “conditions and requirements of” Title 35
 of the U.S. Code, including its definition of “inventor.” Sec-
 tion 271, in setting out what constitutes infringement, re-
 peatedly uses “whoever” to include corporations and other
 non-human entities. That non-humans may infringe pa-
 tents does not tell us anything about whether non-humans
 may also be inventors of patents. The question before us
 inevitably leads back to the Patent Act’s definition of “in-
 ventor,” which uses the word “individual” – and does not
 use “whoever.” 5 Furthermore, as we noted already, the
 Dictionary Act establishes that Congress uses “whoever” as
 a much broader term than “individual.” See 1 U.S.C. § 1.
     Second, Thaler contends that AI software programs
 must qualify as inventors because otherwise patentability
 would depend on “the manner in which the invention was
 made,” in contravention of 35 U.S.C. § 103. Section 103 is
 not about inventorship. Instead, it provides, in relevant
 part, that inventions may still be nonobvious even if they
 are discovered during “routine” testing or experimentation.
 See Honeywell Int’l Inc. v. Mexichem Amanco Holding S.A.
 de C.V., 865 F.3d 1348, 1356 (Fed. Cir. 2017); see also Gra-
 ham v. John Deere Co., 383 U.S. 1, 15 (1966) (explaining
 that second sentence of § 103 was intended to clarify that
 “flash of creative genius” is unnecessary for patentability).
 This statutory provision relates to how an invention is



     5   While the PTO also initially relied on the use of
 “whoever” in § 101 of the Patent Act, the PTO has also con-
 sistently explained that “individual” is limited to natural
 persons, a position we now uphold.
Case: 21-2347        Document: 60   Page: 9   Filed: 08/05/2022




 THALER   v. VIDAL                                          9



 made and does not trump a provision that specifically ad-
 dresses who may be an inventor.
     Third, Thaler emphasizes that the term “inventor”
 must be interpreted with attention to the “context in which
 that language is used[] and the broader context of the stat-
 ute as a whole.” Yates v. United States, 574 U.S. 528, 537
 (2015) (internal quotation marks omitted). We have under-
 taken precisely this task. For the reasons explained above,
 the Patent Act, when considered in its entirety, confirms
 that “inventors” must be human beings.
                               B
      Our holding today that an “inventor” must be a human
 being is supported by our own precedent. See Univ. of Utah
 v. Max-Planck-Gesellschaft zur Forderung der Wissen-
 schaften E.V., 734 F.3d 1315, 1323 (Fed. Cir. 2013)
 (“[I]nventors must be natural persons and cannot be corpo-
 rations or sovereigns.”) (emphasis added); Beech Aircraft
 Corp. v. EDO Corp., 990 F.2d 1237, 1248 (Fed. Cir. 1993)
 (“[O]nly natural persons can be ‘inventors.’”). While these
 opinions addressed different questions – concluding that
 neither corporations nor sovereigns can be inventors – our
 reasoning did not depend on the fact that institutions are
 collective entities. The two cases confirm that the plain
 meaning of “inventor” in the Patent Act is limited to natu-
 ral persons.
                               C
     Statutes are often open to multiple reasonable read-
 ings. Not so here. This is a case in which the question of
 statutory interpretation begins and ends with the plain
 meaning of the text. See Bostock v. Clayton Cnty., 140 S.
 Ct. 1731, 1749 (2020) (“This Court has explained many
 times over many years, when the meaning of the statute’s
 terms is plain, our job is at an end.”). In the Patent Act,
 “individuals” – and, thus, “inventors” – are unambiguously
 natural persons. Accordingly, we have no need to consider
Case: 21-2347    Document: 60       Page: 10   Filed: 08/05/2022




 10                                            THALER   v. VIDAL



 additional tools of statutory construction. See Matal v.
 Tam, 137 S. Ct. 1744, 1756 (2017) (“[I]nquiry into the
 meaning of the statute’s text ceases when the statutory
 language is unambiguous and the statutory scheme is co-
 herent and consistent.”) (internal quotation marks omit-
 ted).
                              III
      We briefly address Thaler’s additional arguments.
     Thaler argues that inventions generated by AI should
 be patentable in order to encourage innovation and public
 disclosure. Thaler’s policy arguments are speculative and
 lack a basis in the text of the Patent Act and in the record.
 In any event, the text before us is unambiguous, and we
 may not “elevate vague invocations of statutory purpose
 over the words Congress chose.” Sw. Airlines Co. v. Saxon,
 142 S. Ct. 1783, 1792-93 (2022). Moreover, we are not con-
 fronted today with the question of whether inventions
 made by human beings with the assistance of AI are eligi-
 ble for patent protection.
     Thaler invokes the canon of constitutional avoidance.
 In Thaler’s view, permitting AI programs to be inventors
 would support the constitutional purpose of patents “[t]o
 promote the progress of science and the useful arts.” U.S.
 Const. art. I, § 8, cl. 8. It follows, Thaler continues, that
 not recognizing AI as an inventor undermines such pro-
 gress, raising potential constitutional concerns we should
 be careful to avoid. Thaler is incorrect. The constitutional
 provision he cites is a grant of legislative power to Con-
 gress; Congress has chosen to act pursuant to that power
 by passing the Patent Act. Thaler does not (and cannot)
 argue that limiting inventorship to human beings is uncon-
 stitutional. Therefore, the canon of constitutional avoid-
 ance is simply inapplicable. See Veterans4You LLC v.
 United States, 985 F.3d 850, 860-61 (Fed. Cir. 2021) (ex-
 plaining that this canon may be helpful when there is seri-
 ous question regarding statute’s constitutionality); see also
Case: 21-2347        Document: 60   Page: 11   Filed: 08/05/2022




 THALER   v. VIDAL                                         11



 Warger v. Shauers, 574 U.S. 40, 50 (2014) (noting that
 canon of constitutional avoidance “has no application in the
 absence of . . . ambiguity”) (internal quotation marks omit-
 ted).
      Thaler also notes that South Africa has granted pa-
 tents with DABUS as an inventor. This foreign patent of-
 fice was not interpreting our Patent Act. Its determination
 does not alter our conclusion.
     We have considered Thaler’s additional arguments and
 find they do not merit discussion.
                               IV
     When a statute unambiguously and directly answers
 the question before us, our analysis does not stray beyond
 the plain text. Here, Congress has determined that only a
 natural person can be an inventor, so AI cannot be. Accord-
 ingly, the decision of the district court is affirmed.
                           AFFIRMED
                              COSTS
 Costs shall be assessed against Appellant.